Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims filed on 9/7/2021 are entered and acknowledge. Claims 1-10 have been amended.  Claims 1-10 are allowed.


Drawings

The drawings filed on 09/7/2021 have been considered.

Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 9/7/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections

Claim 7 recite in part "…an anti-virus message, an attached document” appears to be missing the word “and” before “an attached document” in place of the “or” that was previously strike out.  The “and” indicating “an attached document” as the last option among the plurality of options. 


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Mandel et al. Pub. No.: (US 2012/0323862 A1).  The subject matter disclosed therein is pertinent to that of claims 1-10 (e.g., Identifying duplicate message in a database).
Chung et al Pat. No.: (US 11,086,823 B1).  The subject matter disclosed therein is pertinent to that of claims 1-10 (e.g., File duplication using signature information).
Hazel et al. Pub. No.: (US 2019/0266170 A1).  The subject matter disclosed therein is pertinent to that of claims 1-10 (e.g., Data normalization using data edge platform).
Avati et al. Pub. No.: (US 2015/0269183 A1).  The subject matter disclosed therein is pertinent to that of claims 1-10 (e.g., File replication using file content location identifiers).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO DUC DUONG whose telephone number is (571)272-2350.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on (571)272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. D./
Examiner, Art Unit 2446


/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446